BALEY, Judge.
The sole assignment of error is to the signing and entry of judgment. This presents the- face of the record proper for review which includes whether the facts found or admitted support the judgment. It does not present for review the findings of fact or the sufficiency of the evidence to support them. Fishing Pier v. Town of Carolina Beach, 274 N.C. 362, 163 S.E. 2d 363; Prince v. Prince, 7 N.C. App. 638, 173 S.E. 2d 567; 1 Strong, N. C. Index 2d, Appeal and Error, § 26.
It appears of record that the facts found show the zoning ordinance applicable to Currituck County, effective since 7 October 1971, established an RA-20 District in which the property of defendants was located. The use of a free standing mobile home within this RA-20 District was prohibited under the terms of the zoning ordinance. Defendants had placed their mobile home on their property within this district in violation of the ordinance and refused to remove it.
The findings of fact support the judgment entered.
Affirmed.
Judges Campbell and Britt concur.